KAPLANHECKER                  FINKLLP         r                                     350FifthAvenue
                                                  MEMO ENDORSED NewYork,Suite7110
                                                                        NY 10118
Direct Dial: (212) 763-0889                                                           {212) 763-0883
Direct Email: shecker@kaplanhecker.com                                         www.kaplanhecker.com

                                            ------- --------~
                                                                                    March 13, 2020
                                               USDC SDNY
Honorable Andrew L. Carter Jr.                 DOCUMENT
                                               ELECTRONICALLY FILED
United States District Court
                                               DOC#:
Southe111 District of New York                       ------==------
                                               DATE FILED: 3-/3-2.C
40 Foley Square, Room 435
New York, New York 10007

        Re: United States v. Joseph Perlman, 19-cr-531 (ALC)

Dear Judge Outer:

        I represent Joseph Perlman in the above-captioned case and write with the consent of the
Government to request a thirty-day extension ofMr. Perlman's date of surrender, which is
currently set for Monday, March 16, 2020, seven days after Mr. Perlman received notice of his
designation to FCP Montgomery.

        Procedural History

        We appeared before your honor for a sentencing hearing in this case on Friday,
 December 6, 2019. At that hearing, Your Honor ordered that Mr. Perlman surrender to lhe
United States Marshal for the Southe111 District of New York at l 0:00 am on February 7, 2020, if
he had not yet received his designation from the Bureau of Prisons. On Febrnary 4, 2020, Your
.Honor granted Mr. Perlman's request for an extension of time to surrender until the earlier of (I)
 Sunday, March 8, 2020 or (2) five days after he rec,eived his designation from the Bureau of
Prisons, as he had not yet been designated. On March 4, 2020, as Mr. Perlman still ha.ti not
received his designation from the Bureau of Prisons, Your Honor granted Mr. Perlman's request
for an additional extension of time to surrender until seven days after he received his designation.
Mr. Perlman never received his designation by mail, but I informed him of his designation to
FCP Montgomery after learning of it from the government on Monday, March 9, 2020.

       Request for Extension of Time to Surrender

                                                     rienced
                                                                                           '"



-----        In light of Mr. Perlman's ongoing health concerns, we, with the consent of the
government, ask Your Honor to grant Mr. Perlman a thirty-day extension- until Wednesday,
April 15, 2020- to sturender at:FCP Montgomery.

       Moreover, although the government does not consent ·on this basis, we note that an
additional basis for granting a thirty-day extension relates to the COVID- l 9 outbreak, which is
                                                                                              Page2


paiiicularly d~gerous to inaividuals lik: Mr. Perlni~ wh~, pursuant to ~idance -~ssuld by the      I
Centers for Disease Control and Prevention, are at higher nsk of contractmg the virus
I                          I.and who would be at greater risk of doing so while in close proximity
to others at a federal correctional facility.


                                                      Respectfully submitted,




                                                      Sean Hecker

    cc:    (by email)

           David Abrnmowicz and Michael McGinnis
          .Assistant United States Attorneys, Southern District of New York



           A\t' "- ~ \ "'"' ~ °'~"--~- ~~· "?e.T\ -<n o..n                S \ - ~ \ S 1.:,~ , "--"'-~ ._ r

           C" Ar~--,\ \~ '2..o 2.0.
                                 I


                  0 -r-dQ..-r~~

                                7~/J----
                                                   3-13-20
